        Case 2:21-cv-00898-SSV-JVM Document 7 Filed 04/30/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT

                              MIDDLE DISTRICT OF LOUISIANA

MARLONE R. BRUMFIELD (#496966)                                           CIVIL ACTION NO.

VERSUS                                                                   20-853-JWD-SDJ

DARRYL VANNOY, ET AL.

                                                ORDER

        This matter is before the Court on Petitioner’s Motion to Transfer Case1 filed in connection

with his application for a writ of habeas corpus brought pursuant to 28 U.S.C. § 2254.2 Through

this application, Petitioner challenges a conviction imposed by the 22nd Judicial District Court,

St. Tammany Parish, Louisiana.3          Petitioner is currently confined at the Louisiana State

Penitentiary in Angola, Louisiana.

        Under 28 U.S.C. § 2241(d), when an application for a writ of habeas corpus is made by a

person in custody under a judgment and sentence of a state court in a state that contains two or

more federal judicial districts, the application may be filed in the district court for the district where

the person is in custody or where the State court that convicted and sentenced him is located, each

of these courts having concurrent jurisdiction to entertain the application. Further, under the

provisions of 28 U.S.C. §§ 1391(b)(1) and (2), and 28 U.S.C. §§ 1404(a) and 1406(a), a district

court may, in the interest of justice and for the convenience of the parties, transfer a claim to a

court of proper venue. Petitioner has indicated he inadvertently filed this petition in this Court and

has requested the case be transferred to the Eastern District of Louisiana.4




1
  R. Doc. 6.
2
  R. Doc. 1.
3
  R. Docs. 1 & 6.
4
  R. Doc. 6.
           Case 2:21-cv-00898-SSV-JVM Document 7 Filed 04/30/21 Page 2 of 2




           Although Petitioner is incarcerated in Angola, Louisiana, which is in the Middle District,

Petitioner’s confinement relates to proceedings, including trial, conducted in the Eastern District

of Louisiana. Thus, considering Petitioner’s request, the fact that the Eastern District is a proper

venue under 28 U.S.C. § 1141(d), and because all parties and evidence related to these proceedings

are located in the Eastern District of Louisiana, it is in the interest of justice to transfer this matter

to the Eastern District of Louisiana. Accordingly,

           IT IS ORDERED that Petitioner’s Motion to Transfer Case5 is GRANTED and that this

matter be and is hereby TRANSFERRED to the Eastern District of Louisiana for further

proceedings.

           Signed in Baton Rouge, Louisiana, on April 30, 2021.




                                                        S
                                                SCOTT D. JOHNSON
                                                UNITED STATES MAGISTRATE JUDGE




5
    R. Doc. 6.

                                                    2
